    Case: 1:20-cv-05956 Document #: 14 Filed: 10/26/20 Page 1 of 2 PageID #:573




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
 TOMI TRANCHITA,                  )
                                  )
           Plaintiff,             ) Case No. 20-cv-5956
                                  )
 v.                               ) Hon Sara L. Ellis
                                  )
 KWAME RAOUL, et al.              )
                                  )
           Defendants.            )
                                  )

           DEFENDANTS CALLAHAN, FISHER, AND MOOI’S UNOPPOSED
               MOTION TO FILE OVERLENGTH BRIEF INSTANTER

        Defendants Colleen Callahan, John Fischer, and Sergeant Joshua Mooi by their attorney,

Kwame Raoul, Attorney General of Illinois, respectfully move this Court pursuant to Local Rule

7.1 for leave to file a 20-page response to Plaintiff’s motion for a temporary restraining order and

preliminary injunction.

    1. Plaintiff filed a 15-page memorandum in support of her motion for a temporary

restraining order and preliminary injunction. This motion asserts that Plaintiff is entitled to a

mandatory injunction that would require that the Illinois Department of Natural Resources not

enforce state law and allow Plaintiff to keep a coyote on her residential property without the

required permits.

    2. Under these circumstances, Defendants believes a 20-page response to Plaintiff’s motion

will aid the Court in deciding whether or not a preliminary injunction is warranted. A 20-page

response will allow Defendants to fully address the standards Plaintiff must meet to obtain a

preliminary injunction and Plaintiff’s claims. This request is not for an improper purpose, and it

will not prejudice Plaintiff.

    3. Counsel for Plaintiff has does not oppose this Motion to File an Overlength Brief.
    Case: 1:20-cv-05956 Document #: 14 Filed: 10/26/20 Page 2 of 2 PageID #:574




   4. Defendants have filed their response to Plaintiff’s motion as ECF No. 13.

   For these reasons, Defendants respectfully move the Court, pursuant to Local Rule 7.1 for

leave to file a 20-page response to Plaintiff’s motion for temporary restraining order and

preliminary injunction.



October 26, 2020                                     Respectfully submitted,

                                                     KWAME RAOUL
                                                     Attorney General of Illinois

                                                      /s/ Mary A. Johnston
                                                     Mary A. Johnston
                                                     Office of the Illinois Attorney General
                                                     100 West Randolph Street
                                                     Chicago, Illinois 60601

                                                     Counsel for the IDNR Defendants




                                CERTIFICATE OF SERVICE

I certify that on October 26, 2020, I caused a copy of the foregoing Defendants Callahan,
Fischer, and Mooi’s Unopposed Motion to File Overlength Brief Instanter to be filed
electronically on CM/ECF, which will cause a notice of filing to be sent to all counsel of record
who have entered appearances.

                                                      /s/ Mary A. Johnston
